Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 14, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  153696(57)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices
                                                                     SC: 153696
  v                                                                  COA: 325449
             `                                                       Gratiot CC: 14-007061-FH
  DAVID ALLEN SNYDER,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before October 23, 2018. The defendant-appellant’s
  motions for immediate consideration and to hold the case in abeyance remain pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 25, 2018

                                                                               Clerk